Citation Nr: 1018181	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-00 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
hepatitis C.


FINDINGS OF FACT

1.  The Veteran was diagnosed with hepatitis C many years 
after service.  

2.  The Veteran's hepatitis C is less likely than not related 
to his service or to any aspect thereof, including 
inoculations received in service.  


CONCLUSION OF LAW

Hepatitis C was not incurred during or as a result of the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

Notice was provided to the Veteran in October 2004, prior to 
the initial RO decision in March 2005.  The content of the 
notice fully complies with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  His claim was subsequently readjudicated after 
providing the Veteran with an opportunity to respond to the 
notice.  Furthermore, the Veteran was told it was his 
responsibility to support the claim with appropriate 
evidence, and he was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.

The Veteran has not been provided notice pursuant to Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), that a disability 
rating and an effective date for the award of benefits will 
be assigned if benefits are granted.  However, given that the 
claim is being denied, any question as to the appropriate 
disability rating or effective date for a grant of service 
connection is moot, and there can be no failure to notify 
prejudice to the Veteran.  Id.

As to VA's duty to assist, the RO obtained all medical 
records identified by the Veteran.  The service treatment and 
VA treatment records are in the claims file.  
VA is only required to make reasonable efforts to obtain 
relevant records that the Veteran has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified 
any other treatment records.  In addition, VA obtained an 
opinion with respect to his claim in February 2010.  The 
opinion is thorough and consistent with the Veteran's 
treatment records, and the examiner adequately addressed the 
Veteran's contentions.  Accordingly, the opinion is adequate 
and may be considered in deciding the claim.  Thus, VA has 
made every reasonable effort to obtain all records relevant 
to the Veteran's claim.

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A (West 2002 & Supp. 2009), or 38 C.F.R. § 
3.159 (2009), and that the Veteran will not be prejudiced as 
a result of the Board's adjudication of his claim.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 
F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  
The Veteran's hepatitis C, however, is not a disease for 
which service connection may be granted on a presumptive 
basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  "Lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

The Veteran asserts that he contracted hepatitis C as a 
result of air gun inoculations he received in conjunction 
with his Vietnam era military service.  His service treatment 
records reflect that he received numerous inoculations in 
service, but do not indicate whether they were administered 
by the method asserted by the Veteran.  However, as the 
Veteran is competent to state that he received injections via 
an "air gun" injector, and his testimony in this regard is 
credible, the Board will assume for the purposes of 
adjudicating the claim that the Veteran received air gun 
inoculations in service.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence").

His service treatment records otherwise do not demonstrate 
any risk factors for hepatitis C.  See VBA Letter 211B (98-
110), November 30, 1998.  

Post-service treatment records reflect the Veteran's reported 
risk factors for hepatitis C as including a history of 
intemperate alcohol abuse, intranasal cocaine use, multiple 
sexual partners without the use of protection, and a history 
of sexually transmitted diseases.  Id.  While the Veteran on 
several occasions denied a history positive for these risk 
factors, his denial of these risk factors is not credible, 
given that on his initial risk assessment for hepatitis C in 
July 2004, he reported a history of multiple sexual partners, 
intemperate alcohol use, and internasal cocaine use, and on 
numerous occasions apart from his treatment for hepatitis C 
reported similar risk factors, although in the context of 
treatment for other disabilities.  Accordingly, in addition 
to inoculation by air gun injector, the Veteran's reported 
risk factors include those stated immediately above.  He has 
consistently denied a history of blood transfusions, 
hemodialysis, shared tooth brushes or razor blades, 
acupuncture with non-sterile needles, tattoos or piercings, 
exposure to contaminated blood, and intravenous drug use.  As 
the record does not demonstrate otherwise, the Veteran's risk 
factors for hepatitis C do not include these recognized risk 
factors.

The record reflects that the Veteran was initially diagnosed 
with hepatitis C in July 2004.  It is not clear from the 
record of his initial diagnosis when he initially contracted 
the disease.

In support of his claim, the Veteran submitted an excerpt of 
an article indicating that "[a] research project headed by 
Lawrence Deyton, MSPH, MD, the Director of Aids/Hepatitis at 
the United States Department of Veterans Affairs in 
Washington, D.C., said in part 'Anyone who had inoculations 
with the jet injector is at risk of having hepatitis C and 
should be tested.'  Research indicates that the hepatitis C 
virus still exists on medical instruments after cleaning with 
many solutions."

Given the Veteran's recognized risk factors, in February 
2010, the Board requested an expert medical opinion 
addressing whether the Veteran as likely as not contracted 
hepatitis C as a result of his in-service inoculations, given 
his reported risk factors.

In a February 2010 opinion, a VA hepatologist opined, after 
reviewing the Veteran's claims file, that it was less likely 
than not that the Veteran contracted hepatitis C as a result 
of the in-service jet injector inoculations.  The opining 
physician reasoned that the Veteran had multiple sources of 
risk infection, including sources other than the 
inoculations.  While it was possible in theory that the 
immunizations could have transferred hepatitis C to the 
Veteran, given his admitted history of cocaine use, it would 
be impossible to show that the immunizations were the more 
likely cause.  If he had no other potential causes 
documented, and had not lived a life style such as alcohol 
dependence, which in itself was a marker of possible 
exposure, it might be more likely that he contracted the 
virus as a result of the in-service immunizations.  However, 
given his history of exposure by known sources, jet 
immunization was a remote possibility of the cause of the 
injection.  The physician noted, with significance, that 
there were no proven cases of jet immunization causing 
hepatitis C.

In addition, because hepatitis C could not be proven until 
1992, it was not possible to postulate when the Veteran was 
likely infected.  He could have been infected several decades 
prior to 1992, or in the years just prior.  The only 
definitive way to relate the Veteran's hepatitis C to his in-
service immunizations would be by using blood samples stored 
from before the Veteran went into service and just at the 
time of his discharge, which could now be tested for the 
hepatitis C antibody.  Absent such blood samples, a precise 
date of infection could not be estimated.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the Veteran's 
hepatitis C.  Rather, the evidence of record weighs against 
such a finding.  Thus, service connection for hepatitis C is 
not warranted.

A medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

The article excerpt submitted by the Veteran was not 
accompanied by the opinion of any medical expert linking his 
hepatitis C to his in-service inoculations.  Thus, the 
medical article submitted by the Veteran is insufficient to 
establish the required medical nexus opinion for causation.  

The Board has considered the Veteran's arguments relating his 
hepatitis C to the immunizations administered in service.  
While the Veteran is competent to testify that he was 
inoculated by jet injectors in service, he is not competent 
to relate those inoculations to his hepatitis C.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional); 
Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself).  
The Veteran is not competent to provide the medical nexus, 
and a medical professional has not related his hepatitis C to 
the in-service inoculations, which are his only in-service 
risk factors.  Thus, the Veteran's lay assertions are not 
competent or sufficient to establish entitlement to service 
connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In sum, the evidence does not support a finding that the 
Veteran's hepatitis C is related to his active service, 
including to inoculations administered in service.  Nor is 
the evidence both in support of the Veteran's claim and 
against the Veteran's claim so evenly balanced as to allow 
for a finding in favor of the Veteran.  Although the Veteran 
does have a recognized risk factor for the contraction of 
hepatitis C in service, the majority of his risk factors, 
which have been determined to be the more likely sources of 
his infection, post-date his active service.  As the 
preponderance of the evidence is against the Veteran's claim 
for service connection, the "benefit of the doubt" rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


